Case 1:21-cv-03800-JGK Document 18 Filed 07/26/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GARY TETLEY ET AbL.,

21-cev-3800 (JGK)
Plaintiffs,
ORDER
- against -

JOHNSON CONTROLS FIRE PROTECTION
LP,

Defendant.

JOHN G. KOELTL, District Judge

The parties are directed to file a Rule 26(f) report by
August / , 2021.

SO ORDERED.

 

 

 

Dated: New York, New York
July 26, 2021 4, bog
we ey G. Koelti
United States District Judge

lfusps SDNY

DOCUMENT

ELECTRONICALLY FILED

DOC #:

DATE FILED: 1/24/22)

 

 

 

 

 

 

 
